   Case 17-90221                Doc 42         Filed 12/03/19 Entered 12/03/19 15:45:33                                   Desc Main
                                                 Document     Page 1 of 5


B 210A (Form 210A) (12/)



                         UNITED STATES BANKRUPTCY COURT
                                                 CentralDistrict
                                            __________  District of
                                                                 OfIllinois
                                                                    __________

In re ________________________________,
      Derick Brown and Jennella Brown                                                             Case No. ________________
                                                                                                            17-90221




                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.



  :RUOG$FFHSWDQFH&RUSRUDWLRQ
______________________________________                                       State Finance
                                                                            ____________________________________
          Name of Transferee                                                           Name of Transferor

Name and Address where notices to transferee                                Court Claim # (if known):     11
should be sent: :RUOG$FFHSWDQFH&RUSRUDWLRQ                                Amount of Claim:         $614.66
                      $771%.3&                                            Date Claim Filed:      06/13/0207
                      32%R[
                      *UHHQYLOOH6&
          [
Phone: ______________________________                                       Phone:
Last Four Digits of Acct #: ______________
                                 7334                                       Last Four Digits of Acct. #: __________
                                                                                                             1894

Name and Address where transferee payments
should be sent (if different from above):



Phone:
Last Four Digits of Acct #:



I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By:__________________________________                                       Date:____________________________
                                                                                  12/03/2019
       Transferee/Transferee’s Agent


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
  Case 17-90221       Doc 42     Filed 12/03/19 Entered 12/03/19 15:45:33            Desc Main
                                   Document     Page 2 of 5

    BILL OF SALE, ASSIGNMENT OF ACCOUNTS, AND POWER OF ATTORNEY

This Bill of Sale, Assignment of Accounts, and Power of Attorney (this “Agreement”), dated as
of July 29, 2019 (the “Effective Date”), is made by State Finance Co., a Louisiana Corporation
(“Seller”).

                                           RECITALS:

         WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of the Effective
Date (the “Purchase Agreement”), by and between Seller and World Finance Corporation of
Illinois, Buyer has agreed to purchase from Seller, for the consideration and upon the terms and
conditions set forth in the Purchase Agreement, all of Seller’s right, title, and interest in and to
the Purchased Assets from its locations listed on the attached Schedule A.
       WHEREAS, this Agreement is being executed pursuant to the Purchase Agreement; and

      WHEREAS, all capitalized terms used in this Agreement but not defined in this
Agreement shall have the meanings given them in the Purchase Agreement;

       NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
promises contained therein and herein, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Seller agrees as follows:

        1.      Conveyance. In accordance with and pursuant to the terms of the Purchase
Agreement, as of the Effective Date, Seller hereby sells, assigns, transfers, conveys, and delivers
to Buyer all of its right, title, and interest in and to the Purchased Assets, free and clear of any
and all Encumbrances. Seller represents and warrants that its right, title, and interest in and to
the Purchased Assets are clear of all Encumbrances of any nature and kind whatsoever. Without
limiting the foregoing, Seller hereby sells, assigns, transfers, conveys, and delivers to Buyer all
of its right, title, and interest in and to (a) the Customer Loan Agreements and the Loan
Receivables; and (b) the Books and Records.

        2.       Special Power of Attorney. Seller hereby constitutes and appoints Buyer as its
true and lawful attorney-in-fact, with full power of substitution, in Seller’s name, place, and
stead, by, on behalf of, and for the benefit of Buyer, to demand and receive any and all of the
rights, titles, interests, assets, and properties transferred under this Agreement and to give
receipts and releases for and in respect of the same, and any part thereof, from time to time,
which Buyer may deem proper for the collection or reduction to possession of any of the
Purchased Assets or for the collection and enforcement of any claim or right of any kind hereby
sold, conveyed, transferred, assigned, and delivered, or intended so to be, and to do all acts and
things in relation to the Purchased Assets that Buyer deems desirable. Seller hereby declares that
the foregoing powers are coupled with an interest and shall not be revocable by Seller in any
manner or for any reason whatsoever. Without limiting the foregoing, in connection with the
assignment of the Customer Loan Agreements and the Loan Receivables, Seller does hereby
name, constitute and appoint Buyer (or any of its authorized agents, employees, or
representatives) as Seller’s true and lawful attorney-in-fact to act in Seller’s name, place, and
stead solely to, if proper, (a) receive and collect any and all monies due and payable under the
Customer Loan Agreements and the Loan Receivables and, in that regard, to endorse in Seller’s
name, and negotiate, any checks, money orders, or other instruments made payable to Seller in
  Case 17-90221          Doc 42      Filed 12/03/19 Entered 12/03/19 15:45:33         Desc Main
                                       Document     Page 3 of 5

payment on any of the Customer Loan Agreements or related Loan Receivables; (b) to enforce
performance of all Customer Loan Agreements and any other contracts and instruments related
to the Loan receivables and for the purposes described in the foregoing clause (a), to institute suit
in its own name, to effect repossession of chattels, or to use any other methods or means which
Buyer finds necessary to effect collection and performance; (c) to release any and all
Encumbrances of record; (d) to amend, supplement, or replace any of the instruments described
in the foregoing clause (b) or (c) with other like or similar instruments to extend and modify
periods and time of payment; and (e) to do and perform any and all things necessary and incident
in the premises, with equal rights, privileges, and powers which Seller has had or was entitled to
exercise as the owner of the Loan Receivables.

       3.      The Purchase Agreement. Nothing contained in this Agreement shall be deemed
to supersede, enlarge, or modify any of the obligations, agreements, covenants, or warranties of
Seller or Buyer contained in the Purchase Agreement. In the event of any conflict or
inconsistency between the terms of the Purchase Agreement and the terms of this Agreement, the
terms of the Purchase Agreement shall govern and control.

       4.     Governing Law. This Agreement shall be governed by the laws of the State of
South Carolina without regard to conflicts of law principles thereunder.

        5.     Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned by either party without the prior written consent of the other
party, and any purported assignment without such consent shall be void; provided, however, that
Buyer may assign its rights hereunder to any affiliate and may collaterally assign its rights
hereunder to any lender.

        6.     Counterparts. This Agreement may be executed in any number of counterparts
and signatures may be delivered by electronic mail in portable document format (PDF), each of
which may be executed by less than all parties, each of which shall be enforceable against the
parties actually executing such counterparts, and all of which together shall constitute one
instrument.




                                             [Signature Page Follows]




Exhibit A – 4035 State Finance Co. Illinois
Bill of Sale, Assignment of Accounts, and Power of Attorney                                Page 2 of 3
Case 17-90221   Doc 42   Filed 12/03/19 Entered 12/03/19 15:45:33   Desc Main
                           Document     Page 4 of 5
           Case 17-90221       Doc 42   Filed 12/03/19 Entered 12/03/19 15:45:33   Desc Main
                                          Document     Page 5 of 5

                                              Schedule A
Seller's
                Seller's
Branch                                        Address                   City       ST          Zip
               Location
Number
SLCIL      State Finance Co.              706 E Walnut St           Carbondale      IL   62901-3103
SLDIL      State Finance Co.             1017 Broadway St          Mount Vernon     IL   62864-4009
SLGIL      State Finance Co.        1000 N. Carbon St, Unit M         Marion        IL   62959-1066
SLHIL      State Finance Co.             1828 Stevenson Dr          Springfield     IL   62703-4233
SLKIL      State Finance Co.            313 S. Whittle Ave.            Olney        IL   62450-2211
SLLIL      State Finance Co.        1340 IL Highway 1, STE B          Carmi         IL   62821-4943
SLOIL      State Finance Co.            527 W. Gallatin St.          Vandalia       IL   62471-2748
SLPIL      State Finance Co.       1111 W. Morton Avenue, Ste 3     Jacksonville    IL   62650-4075
SLRIL      State Finance Co.            704 E. 5th St., STE 4       Metropolis      IL   62960-2184
SLSIL      State Finance Co.             3024 Broadway St.            Quincy        IL   62301-3708
SLTIL      State Finance Co.            985 W Pershing Rd             Decatur       IL   62526-1573
SLUIL      State Finance Co.               29 E. Main St.            Belleville     IL   62220-1601
SLWIL      State Finance Co.            1808 Glenn Park Dr          Champaign       IL   61821-2400
SLXIL      State Finance Co.               202 S State St           Jerseyville     IL   62052-1854
